DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 04/10/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1-10, 12, and 16-22 are pending.
Claims 1 and 12 are amended.
Claims 11 and 13-15 are canceled.
Claim 22 is new.


Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to GERMANY 10 2014 103 268.3, filed on 03/12/2014. 
This application, U.S. Application number 15/125260, is a national stage entry of International Application Number PCT/EP2015/055133, filed on 03/12/2015.

Claim Objection
Claim 20 is objected to due to the recitation “B. bassiana” and “M. anisopliae”.  Abbreviations of the genius names should be spelled out at least once in the claim. Appropriate correction is required.  

Rejections - Withdrawn
The rejection of claims 12 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment to the claim 11 filed on  04/10/2020.

Claim Rejections - 35 USC § 103
Claims 1-10, 12, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernklau et al. (WO/2001/032013, 2001, cited in IDS), as applied to Claims 1-10 and 16-19, further in view of Rath et al. (J . Aust. ent. Soc., 1995, 34:181-186, of records) and Jackson et al. (Mycological Research, 2009, 113:842-850, of record). This rejection is maintained for claims 1-10, 12, and 16-21, and applied to new claim 22.
Regarding Claims 1, 12, and 20, Bernklau et al. teach a device for attracting insects such as termites (abstract, page 2/lines 10-11) and arachnids (page 125/lines 28-31 and page 12/line 25), wherein the device comprises a formulation which releases a concentration of CO2 for attracting the insects, wherein the CO2 concentration is generated by a biological generation source, such as certain bacterial, fungal, and yeast formulation, over a particular period of time (page 2, lines 10-11 and 18-20, and 25-29). Bernklau et al. further teach that to achieve a slow release of CO2, calcium alginate (i.e. a biodegradable biopolymer) co-encapsulated with yeast (i.e. CO2-releasing microorganisms) and a nutrient substrate (i.e. nutrients specific for the microorganisms) and that encapsulation with carrageenan (a biodegradable biopolymer) can be used alternatively as formulations (pages 79/lines 5-14, page 103/lines 31-33, and page 104/lines 6-15). Regarding the limitation “said biopolymer embeds or envelops said CO2-releasing microorganisms” recited in Claim 1, Bernklau et al. teach the biopolymer co-encapsulates the CO2-releasing microorganisms and the nutrients. According to the GOOGLE dictionary, the term “encapsulate” has a meaning of “to enclose in”, which is similar to the term “embed” or “envelop” recited in the claim. Thus, the biopolymer co-encapsulated with the microorganisms and nutrients, taught by Bernklau et al., appears to be an obvious variant of the biopolymer embedded/enveloped with the microorganisms and the nutrients as recited in the claim.
Bernklau et al. do not teach the device comprises one or more helper microorganisms, wherein the one or more helper microorganisms is fungus Beauveria bassiana (B. bassiana) or Metarhizium anisopliae (M. anisopliae). However, Bernklau et al. teach including an insecticide in their device for destruction of insects and greatly improving the performance of the device (page 11/lines 12-15, page 113/lines 4-7).
Rath et al. teach a bioassay for examining the virulence of entomogenous fungi against insect redheaded pasture cockchafer, and demonstrate that entomogenous fungi Metarhizium anisopliae is highly virulent to larvae, adults, and eggs (abstract). Rath et al. also teach that M. anisopliae could germinate at temperature relevant to field conditions (5-15°C) (abstract, last 2 lines). Rath et al. further teach that larvae of the insect redheaded pasture cockchafer are serious root-feeding pests of pastures and field crops (page 181/left column/lines 1-4), and that the isolate of M. anisopliae is being commercialized as the myco-insecticide (page 181/right column/lines 1-4). Rath et al. teach that the fungi studied (including fungi M. anisopliae) have a wide host range (page 186, left column, lines 1-2).
Jackson et al. teach that the microsclerotia of M. anisopliae resulted in significant infection and mortality in larvae of sugar beet root maggot, (abstract, lines 3-8 from the bottom). Jackson et al. also teach entomopathogenic fungus M. anisopliae has been reported to infect more than 100 insects including soil-dwelling insects (page 843, left column, paragraph 2, lines 1-3); and Commercial interest in using M. anisopliae to control soil-dwelling insects has resulted in pest control formulations (page 843, left column, paragraph 2, last 10 lines). Jackson et al. further teach that chemical pesticides (insecticides) have disadvantages of the development of pest resistance to chemical pesticides as well as the adverse impact of widespread chemical use on human health, food safety, and the environment, which brought in the use of biologically based pest control measures as the solutions (page 842/Introduction section, and page 843/line 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further include entomopathogenic fungus M. anisopliae as a helper microorganism in the device of Bernklau et al. for enhancing its ability for destructing and killing insects, as taught by Rath et al. and Jackson et al. A person of ordinary skill in the art would have been motivated to do so, because Bernklau et al. teach including an insecticide in their device for destruction of insects and greatly improving the performance of the device. Furthermore, the entomopathogenic fungus M. anisopliae is a biological insecticide, and the use of the biological insecticide overcomes the adverse impact of chemical insecticides on human health, food safety, and the environment, as taught by Jackson et al. One of ordinary skill in the art has a reasonable expectation of success at including the entomopathogenic fungus M. anisopliae in the device of Bernklau et al., because the teachings of Bernklau et al., Rath et al. and Jackson et al. are all directed to controlling insects in the agriculture field. In addition, the fungus M. anisopliae has a wide host range against insects, and has been developed to commercial products for insect control, as taught by Rath et al. and Jackson et al.  Further, M. anisopliae germinates at temperature relevant to field conditions, as taught by Rath et al., which allows the entomopathogenic fungus to act actively against insects in the field.   
Claim 1 recites the limitation “helper microorganisms in an amount sufficient to supply nutrients to the CO2-releasing microorganisms”. Examiner notes that the instant claims do not define what specific amount is sufficient for the helper microorganisms to supply nutrients. It is also noted that nutrients supplied by the helper microorganisms in the claimed system are not the only nutrient source for the CO2-releasing microorganisms, because there are other sources of nutrients, such as the nutrients specifically embedded/enveloped along with the CO2-releasing microorganisms in the biopolymer, as defined by the claim 1. As such, the recited “an amount sufficient to supply nutrients” is a variable, which changes based on factors, such as a number of the CO2-releasing microorganisms that need nutrients as well as an amount of the nutrients embedded/enveloped with the CO2-releasing microorganisms in the biopolymer. Given that Claim 1 does not define a specific number of the CO2-releasing microorganisms and an amount of the nutrients embedded in the biopolymer, any amount of the helper microorganisms could be sufficient for supplying nutrients. For example, if the nutrients embedded in the biopolymer, alone, are sufficient to support growth of the CO2-releasing microorganisms, it would not be essential for the helper microorganisms to further supply nutrients to the CO2-releasing microorganisms, accordingly, a minimal amount of the helper microorganisms would be sufficient.  Furthermore, Jackson et al. teach a specific amount of M. anisopliae, more than 1x 108 per gram of formulate, is effective for killing insect larvae (page 846/left column/lines 7-10 and last 5 lines); and Rath et al. teach that a specific amount of M. anisopliae, 2x 106 per gram of preparation, is highly effective against pests (abstract/lines 3-5, page 184/last paragraph/lines 1-4). Given Claim 1 does not define any specific amount of the helper microorganisms in the claimed system, the amounts of M. anisopliae taught by Jackson et al. and Rath et al. meet the requirement of the claim. Regarding the further limitation “to supply nutrients to the CO2-releasing microorganisms” in Claim 1,  Examiner notes that this limitation is directed to the function, not the structure, of the helper microorganisms. The M. anisopliae taught by Jackson et al. and Rath et al. has all the structures of the helper microorganisms, as required by the base claim 1 and dependent claims 12 and 20. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures are capable of performing substantially the same function. Therefore, Claims 1, 12 and 20 would have been obvious over the combined teachings of Bernklau et al., Rath et al., and Jackson et al. 
Regarding Claim 2, the recited limitation is directed to the function, not the structure, of the claimed system or device. The device suggested by Bernklau et al., Rath et al., and Jackson et al. has the same structure as the claimed device. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures are capable of performing substantially the same function. Therefore, the teachings of Bernklau et al. meet the requirement of the claim. Alternatively, Claim 2 would have been obvious because Bernklau et al. teach that the formulation of calcium alginate co-encapsulated with yeast/nutrient is used for achieving a slow release of CO2. It is considered that a particular period of time for releasing CO2 can be readily modified through routine optimization, such as by adjusting the amounts and ratios of the biopolymer, CO2-releasing microorganisms and nutrients to reach a desired time period (e.g. 20 days) for releasing CO2.
Regarding Claim 3, Bernklau et al. teach the CO2-releasing microorganisms is yeast, as indicated above.
Regarding Claim 4, Bernklau et al. further teach that the yeast formulation comprising corn flour and corn syrup as nutrients specific for yeast, attracts significantly more insects than the controls (page 35, lines 29-31). Thus, it would have been obvious to include corn flour and corn syrup as the nutrient substance to be co-encapsulated with the biodegradable biopolymer.
Regarding Claims 5, 17 and 21, Bernklau et al. teach the device is configured for attracting termites, as indicated above.
Regarding Claims 6 and 18, Bernklau et al. further teach the device is configured for attracting mites (page 79/line 5 and page 103/line 32).    
 Regarding Claim 8, Bernklau et al. teach the formulation further comprises inert materials, which are conventionally employed as fillers (page 123, lines 29-32). It would have been obvious to have the fillers to be co-encapsulated with the biodegradable biopolymer along with the microorganisms and nutrients, because they are inert materials and do not interfere the function of active ingredients. 
Regarding Claim 9, Bernklau et al. teach the biodegradable biopolymer is calcium alginate, as indicated above.
Regarding Claim 10, Bernklau et al. teach the device is in the form of granules (page 8/lines 5-7, page 79/lines 13-14).
Regarding Claim 16, Bernklau et al. teach that the CO2 evolving agent is yeast S. cervisae (sour dough bread starter), a synonyms of baker’s yeast. Thus, it would have been obvious to include baker’s yeast as the yeast that is co-encapsulated with the biodegradable biopolymer, as taught by Bernklau et al.
Regarding Claims 7 and 19, the claims define that the insecticide comprised in the claimed system/device can be an entomopathogenic microorganism.  Rath et al. and Jackson et al. teach that M. anisopliae is entomopathogenic fungus, which reads on the “insecticide” and “entomopathogenic microorganisms” recited in the claims. Furthermore, it would have been obvious to include additional entomopathogenic fungi, such as M. flavoviride and Beauveria bassiana, in the device suggested by Bernklau et al., Rath et al. and Jackson et al. for controlling and killing insets in a wider host range, because it had been well known in the art that various entomopathogenic fungi including M. flavoviride and B. bassiana are effective at controlling and killing insects and that their host ranges are varied greatly, as such combining different entomopathogenic fungi in the same device would allow a wider range of insect hosts to be targeted and controlled. In support, Rath et al. further teach that M. flavoviride and B. bassiana are pathogenic to adults, larvae, and/or eggs of insects at concentrations, such as 2x104, 105, and 106 spores per gram of formulation (abstract), and that the host specificity of different fungal isolates are varied greatly (page 186, left column, lines 1-3).  
Regarding Claim 22, this claim differs from the claim 1 in that it defines the “one or more enzymes”, but not the “one or more helper microorganisms”, is a non-optional component in the claimed system.  As such, one or more enzymes are required to be represent in the system/device of Claim 22. However, the claim does not require the enzyme(s) in the claimed system/device to be in an isolated form. As known to one of ordinary skill in the art, microorganisms including M. anisopliae inherently comprise various enzymes for the maintenance of cellular functions. As such, the device suggested by Bernklau et al., Rath et al., and Jackson et al., which comprises M. anisopliae as the helper microorganisms, inherently comprises enzymes, thus meeting the requirement of the “one or more enzymes” in the claim. Regarding the further limitation “in an amount sufficient to supply nutrients to the CO2-releasing microorganisms”, the claim does not define what specific amount is sufficient for the one or more enzymes to supply nutrients. For the reasons indicated above (see pages 6-7), the recited “an amount sufficient to supply nutrients” is a variable, and any amount of the one or more enzymes could be sufficient for supplying nutrients. Given that Rath et al., and Jackson et al. teach the helper microorganism M. anisopliae is in specific amounts (e.g. more than 1x 108 per gram), the enzymes inherently comprised in the M. anisopliae are accordingly limited to certain specific ranges. Thus, the teachings of Jackson et al. and Rath et al. meet the requirement of the amount of the enzymes, as recited by the claim. Regarding the limitation “to supply nutrients to the CO2-releasing microorganisms”, the cited prior art does not specifically teach that M. anisopliae supplies the nutrients. However, to supply the nutrients is directed to the function of the enzymes. It is noted that the M. anisopliae enzymes in the device suggested by the cited prior art meets all the structural limitations recited the claim. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures are capable of performing substantially the same function. Therefore, Claim 22 would have been obvious over the combined teachings of Bernklau et al., Rath et al., and Jackson et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 1-10, 12, and 16-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9, 11, 16-18, 20, and 22-24 of copending Application No. 14/428057.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained for claims 1-10, 12, and 16-21, and applied to new claim 22.
Claims 1, 3-9, 11, 16-18, 20, and 22-24 of the copending ‘057 Application are directed in part to a system for attracting pests, comprising: CO2-releasing yeast microorganism; nutrients specific for the yeast; amylase or one or more auxiliary microorganisms with amylase activity being different from the yeast to convert the nutrients to a form metabolizable by the yeast; and one or more biodegradable biopolymers which encapsulate the system or device and allow release of CO2 over a period of more than 20 days; wherein the nutrients are corn flour, corn com-protein, starch, squash flour, or potato flour; wherein the system further comprises one or more of constituent fillers, drying assistants, glucose, sucrose, additional attractants, cellulose, lignin, and swelling aids; wherein the one or more biodegradable biopolymers are selected from alginate, carrageenan, cellulose, hemicellulose, starch, chitin, chitosan, pectinate, guar gum, acacia gum, poly-D,L-lactic acid, gelatin, polyamino acids, and lignin; wherein the system is configured in the form of capsules or granules; wherein the yeast is baker’s yeast; wherein the auxiliary organisms are fungi selected from the group consisting of B. bassiana and M. anisopliae; wherein the system further comprises one or more pesticides; wherein the one or more pesticides are selected from the group consisting of an insecticide and a nematicide; wherein the insecticide or nematicide are selected from the group of chemical insecticides, plant extracts, and biological plant protection agents.
It is noted that the amylase and the auxiliary microorganisms with amylase activity for supplying metabolizable nutrients to the yeast, as defined in the claims of the ‘057 Application, reads on the limitations “one or more helper microorganisms … to supply nutrients to the CO2-releasing microorganisms”, “the helper microorganisms and/or enzymes have amylase activity”, and “one or more enzymes … to supply nutrients to the CO2-releasing microorganisms”, respectively, recited in the instant claims 1, 12, and 22.
Regarding the limitation “in an amount sufficient to …” in the instant claims 1 and 22, the copending claims define that the amylase enzyme or the auxiliary microorganisms are used for converting the nutrients to a form that is metabolizable by the CO2-releasing yeast. It would have been obvious to provide the enzyme or the auxiliary microorganisms in an amount sufficient to supply metabolizable nutrients to the yeast. 
Regarding the limitations recited in the instant claims 5, 6, 17-18, and 21, they are directed to the functions, not the structures of the claimed device. The claimed system of the copending ‘057 Application has the exactly same structures as that of the instant claims 5, 6, 17-18, and 21. It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Therefore, the claims of the copending ‘057 Application meet the functional requirements of the instant claims 5, 6, 17-18, and 21.
Therefore, the system or device of Claims 1-10, 12, and 16-22 of the instant application is either anticipated by or is deemed obvious over claims 1, 3-9, 11, 16-18, 20, and 22-24 of copending Application No. 14/428057.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments about the rejection of claims 1-10, 12, and 16-21 under 35 U.S.A. 103 in the response filed on 04/10/2020 (pages 5-7) have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s arguments based on the newly added Claim 22 in the 4/10/2020 response (page 5, last full paragraph), Examiner notes that Claim 22 only requires that the claimed system comprises enzymes, but the claim does not require that the enzymes are in an isolated form. The helper microorganisms suggested by the cited prior art inherently comprise enzymes, as indicated above. Thus, the combined teachings of the prior art meet the requirement of Claim 22 and render the claim to be obvious.
In response to Applicant’s arguments based on the limitation “in an amount sufficient to supply nutrients” recited in Claim 1 in the 4/10/2020 response (page 5/last line – page 6/para. 3), it is noted that the instant claims do not recite any limitation to define in what specific amount the helper microorganism are sufficient to supply nutrients. The “amount” recited in the claim 1 is a variable, as indicated above. Rath and Jackson teach specific amounts, at which the helper microorganisms are effective to control insects. Given the amount of the helper microorganisms in the claimed system can be at any amount, the amounts taught by Rath and Jackson meet the requirement of the claim 1. With regard to the limitation “to supply nutrients”, this limitation is directed to the function, but not the structures, of the helper microorganisms. Given that the helper microorganisms in the device suggested by the prior art have all the structures as required by the claim, the combined teachings of Bernklau, Rath, and Jackson renders the claims obvious for the reasons indicated above.
In response to Applicant’s further arguments in the 4/10/2020 response (page 6/para. 3 – page 7/para. 2), Examiner notes that the PhD thesis by Marina Vemmer, including Figs. 4.7a and 4.7b, is not a part of the original disclosure of the instant application. In addition, the claimed system in the instant claims is not limited to the specific system comprising S. cerevisiae, B. bassiana, and maize starch embedded in beads, as used in Fig. 4.7a of the thesis. Thus, the objective evidence in Fig. 4.7a is not commensurate in scope within the claims.  Applicant also argues that the claimed system comprising S. cerevisiae and B. bassiana has an effect of enhanced and sustained release of CO2, but the cited prior art is silent about this effect. Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, per MPEP 2141 II.A.2. “[I]t is not necessary in order to establish a prima facie case of obviousness … that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant”; In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) "The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references."  Therefore, the prior art may suggest a different reason for doing what the inventor has done than the reason set forth by the applicant; and the rationale for combining references does not need to be for the same reason that applicant set forth.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (in pages 6-7 of the 4/10/2020 response), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner notes that both the primary reference Bernklau and the secondary references Rath and Jackson are directed to the compositions used for controlling and killing insects. In view of that Rath and Jackson teach M. anisopliae enhances killing insects, it would have been obvious to incorporate M. anisopliae into the device of Bernklau, thus arriving at the claimed invention, for the reasons indicated in the 103 rejection cited above.  
In response to Applicant’s arguments based on the PhD thesis of Pascal Humbert in the 4/10/2020 response (page 7, paragraph 4), Examiner notes that the PhD thesis by Pascal Humbert, including Chapter 2, is not a part of the original disclosure of the instant application. In addition, the claimed system in the instant claims is not limited to a specific system comprising yeast and amylase, as required by the thesis. Thus, Applicant’s arguments are not commensurate in scope within the claims.  Furthermore, the helper microorganisms in the device suggested by the prior art inherently comprises various enzymes (including amylase). Thus, the combined teachings of the cited prior art would render a combination of yeast with the enzymes obvious for the reasons indicated above.
Finally, in response to Applicant’s arguments about insecticide in the 4/10/2020 response (page 7, paragraph 3), Examiner notes that only dependent claims 7 and 19 recite the limitation about insecticide, and none of the claims limits the insecticide to be a chemical insecticide. Further, the claim 19 specifically defines the insecticide can be an entomopathogenic microorganism. In view of the fact that M. anisopliae and other fungi taught by Rath and Jackson are entomopathogenic microorganisms, the teachings of the cited prior art would render a combination of helper microorganisms and insecticide in the claims 7 and 19 to be obvious for the reasons indicated above.
In view of the foregoing, the combination of Bernklau with Rath and Jackson would render the instant claims obvious to one of ordinary skill in the art. Thus, the 103 rejection is maintained.
 
Applicant’s comments about the provisional double patenting rejection of Claims 1-10, 12, and 16-21 in the 4/10/2020 response (page 7, last paragraph) are acknowledged. Accordingly, the double patenting rejection is maintained in this office action. 
  
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653


2/25/2021